Exhibit 10.4

 

GENERAL RELEASE AND SEPARATION AGREEMENT

 

This General Release and Separation Agreement (hereafter “Agreement”) is entered
into between Chris Raanes (the “Executive”), and Accuray Incorporated (the
“Company”), effective on the eighth calendar day following the Executive’s
signature (the “Effective Date”), unless he/she revokes his/her acceptance in
accordance with the terms of Section 6(b), below.

 

WHEREAS, the Executive was Executive Vice President, Chief Operating Officer of
the Company, pursuant to the terms of the original employment offer letter dated
January 1, 2011 (the “Employment Agreement”);

 

WHEREAS, the Executive resigned effective November 16, 2012; and

 

WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;

 

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:

 

1.                                      Resignation of Employment.  The
Executive confirms his/her resignation of his/her employment and of his/her
position as an officer of the Company effective November 16, 2012 (the
“Resignation Date”).  The parties hereby acknowledge and agree that the
Executive’s resignation of employment constitutes a “separation from service”
from the Company within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h) (a “Separation from Service”).  As of the Resignation Date,
the Employment Agreement shall automatically terminate and be of no further
force and effect, and neither the Company nor the Executive shall have any
further obligations thereunder, except as expressly provided herein. 
Notwithstanding the foregoing, the Company shall be obligated to Executive for
severance payments and continuation of benefits as contemplated by Section 7 of
the Employment Agreement and as set forth in Section 3 below.

 

2.                                      Payment of Accrued Wages and Expenses. 
The Executive acknowledges receipt, on the Resignation Date, of an amount equal
to all accrued wages through the Resignation Date, including accrued, unused
vacation and/or paid time off, less applicable taxes and other authorized
withholding (apart from the Executive’s bonus for the current fiscal year, which
will be paid in accordance with the regular terms of the Company Bonus Plan).
The Executive shall also be promptly reimbursed for all expenses incurred by him
on behalf of the Company, so long as they are submitted for reimbursement and
they are in accordance with the Company’s expense reimbursement policies.

 

3.                                      Cash Severance Benefits and COBRA
Premiums.       The Executive agrees that, except as set forth in this
Agreement, he/she is entitled to no additional pay or benefits in conjunction
with the termination of his/her employment.  Subject to Section 22(b) of this
Agreement, the Company shall pay to the Executive, in a lump-sum, cash severance
in the gross amount of $475,120.05 (the “Severance Payment”), which the parties
acknowledge and agree represents the amount of the “Severance Payment”
calculated under, and as defined in, Section 7 of the Employment Agreement,
consisting of:

 

1.   Salary:

 

$

265,666.66

 

2.   Bonus:

 

$

172,683.33

 

3.   Health Benefit:

 

$

36,770.06

 

 

--------------------------------------------------------------------------------


 

The Severance Payment shall be paid net of applicable taxes and other authorized
withholding.

 

4.                                      Stock Options and Restricted Stock
Units.  The Executive acknowledges that as of the Resignation Date, the
Executive was vested in Stock Options and Restricted Stock Units (“RSUs”) as
reflected in the report attached as Exhibit A hereto. Except as specifically set
forth herein, the Executive’s rights with respect to Stock Options and RSUs
issued to him/her are governed by the Stock Option and Restricted Stock Unit
Agreements entered into between the Executive and the Company, and the
applicable Company equity incentive plan(s) and Notice(s) of Grant.

 

5.                                      Outplacement Assistance.  The Company
will pay for executive outplacement assistance for a period of up to twelve (12)
months after the Effective Date of this Agreement, provided that Executive uses
Accuray’s outplacement service provider. Accuray’s outplacement service provider
will bill Accuray directly and there is no cash value to this benefit.

 

6.                                      General Release of Claims by the
Executive.

 

(a)           The Executive, on behalf of himself/herself and his/her executors,
heirs, administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, executives, attorneys, agents and representatives,
and executive benefit plans in which the Executive is or has been a participant
by virtue of his/her employment with the Company, from any and all claims,
debts, demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Resignation Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever the Executive’s employment by the Company or the separation
thereof, and any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Executive Retirement Income
Security Act, the Family and Medical Leave Act, and similar state or local
statutes, ordinances, and regulations, including, without limitation, the
California Family Rights Act, the California Fair Employment and Housing Act and
the California Labor Code.

 

Notwithstanding the generality of the foregoing, the Executive does not release
the following claims and rights:

 

(i)                                    Claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law;

 

(ii)                                 Claims to continued participation in
certain of the Company’s group benefit plans pursuant to the terms and
conditions of the federal law known as COBRA;

 

(iii)                              The Executive’s right to bring to the
attention of the Equal Employment Opportunity Commission claims of
discrimination; provided, however, that the Executive does release

 

--------------------------------------------------------------------------------


 

his/her right to secure damages for any alleged discriminatory treatment;

 

(iv)                             The Executive’s rights under the
Indemnification Agreement between Company and Executive and under applicable law
(including California Labor Code Section 2802), the General Corporation Law of
Delaware and the Company’s D&O policy to seek indemnity for acts committed, or
omissions, within the course and scope of the Executive’s employment duties; and

 

(v)           Claims for breach of this Separation Agreement.

 

(b)                                 In accordance with the Older Workers Benefit
Protection Act of 1990, the Executive acknowledges that he/she is aware of the
following:

 

(i)                                    This Section and this Agreement are
written in a manner calculated to be understood by the Executive.

 

(ii)                                 The waiver and release of claims under the
ADEA contained in this Agreement does not cover rights or claims that may arise
after the date on which the Executive signs this Agreement.

 

(iii)                              This Agreement provides for consideration in
addition to anything of value to which the Executive is already entitled.

 

(iv)                             The Executive has been advised to consult an
attorney before signing this Agreement.

 

(v)                                The Executive has been granted forty-five
(45) days after he is presented with this Agreement to decide whether or not to
sign this Agreement.  If the Executive executes this Agreement prior to
January 7, 2013, he does so voluntarily and after having had the opportunity to
consult with an attorney, and hereby waives the remainder of the period.

 

(vi)                             The Executive has the right to revoke this
general release within seven (7) days of signing this Agreement.  In the event
this general release is revoked, this Agreement will be null and void in its
entirety, and the Executive will not receive the benefits of this Agreement.

 

If the Executive wishes to revoke this agreement, he/she must deliver written
notice stating that intent to revoke, in accordance with the notice provisions
of Section 17 of this Agreement, on or before 5:00 p.m. on the seventh (7th) day
after the date on which the Executive signs this Agreement.

 

7.                                     The Company’s Release of Claims. Nothing
herein shall release or discharge any Claim by the Company against the
Executive, or the right of the Company to bring any action, legal or otherwise,
against the Executive as a result of any failure by him to perform his/her
obligations under this Agreement, or as a result of any acts of intentional
misconduct or recklessness (including, but not limited to, fraud, embezzlement,
misappropriation, or other malfeasance).

 

8.                                     Waiver of Rights Under California Civil
Code Section 1542.  The Company and the Executive acknowledge that they have
been advised of and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist

 

--------------------------------------------------------------------------------


 

in his/her or her favor at the time of executing the release, which if known by
him or her must have materially affected his/her or her settlement with the
debtor.”

 

Being aware of said code section, the Company and the Executive hereby expressly
waive any rights they may have thereunder, as well as under any other statutes
or common law principles of similar effect; provided, however, that such waiver
is not intended to affect claims expressly preserved under the terms of the
parties’ respective releases.

 

9.                                      Nondisparagement.  The Executive agrees
that neither he/she nor anyone acting by, through, under or in concert with him
shall disparage or otherwise communicate negative statements or opinions about
the Company, its Board members, officers, executives or business.  The Company
agrees that neither its Board members nor executive officers shall disparage or
otherwise communicate negative statements or opinions about the Executive.

 

10.                               Restrictive Covenants.  The Executive
acknowledges his/her continuing obligations, pursuant to Section 9(a), (b) and
(d) of the Employment Agreement.

 

11.                               Cooperation.  The Executive agrees to give
reasonable cooperation, at the Company’s request, in any pending or future
litigation or arbitration brought against the Company and in any investigation
that the Company or any government entity may conduct.    The Company shall
reimburse the Executive for all out of pocket expenses reasonably incurred by
him in compliance with this Section 11. For his/her part, Executive agrees to
submit a reimbursement for such out of pocket expenses within thirty (30) days
after they have been incurred.

 

12.                               Executive’s Representations and Warranties. 
The Executive represents and warrants that:

 

(a)           He/she has been paid all wages owed to him by the Company,
including all accrued, unused vacation and/or paid time off, as of the date of
execution of this Agreement;

 

(b)           As of the date of execution of this Agreement, he/she has not
sustained any injuries for which he/she might be entitled to compensation
pursuant to California’s Workers Compensation law;

 

(c)           The Executive has not initiated any adversarial proceedings of any
kind against the Company or against any other person or entity released herein,
nor will he/she do so in the future, except as specifically allowed by this
Agreement.

 

13.                               Confidential Information; Return of Company
Property.

 

(a)           The Executive hereby expressly confirms his/her continuing
obligations to the Company pursuant to Section 9(a) of the Employment Agreement,
and pursuant to the Employee Invention Assignment and Confidentiality Agreement
executed by the Executive, a copy of which is attached as Exhibit B and
incorporated herein by reference.

 

(b)           The Executive shall deliver to the Company within five days of the
Resignation Date, all originals and copies of correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company and its customers’,
business plans, marketing strategies, products, processes or business of any
kind, and all originals and copies of documents that contain proprietary
information or trade secrets of the Company that are in the possession or
control of the Executive or his/her agents or representatives.

 

--------------------------------------------------------------------------------


 

(c)           The Executive shall return to the Company within five days of the
Resignation Date all equipment of the Company in his/her possession or control.
The Executive may however keep his/her Company issued laptop computer and
cellular phone. Accuray will remove all Company licensed software and
Confidential information before delivering possession.

 

14.                               Taxes.  To the extent any taxes may be payable
by the Executive for the benefits provided to him by this Agreement beyond those
withheld by the Company, the Executive agrees to pay them himself/herself and to
indemnify and hold the Company and the other entities released herein harmless
for any tax claims or penalties, and associated attorneys’ fees and costs,
resulting from any failure by him to make required payments.

 

15.                               In the Event of a Claimed Breach.  All
controversies, claims and disputes arising out of or relating to this Agreement,
including without limitation any alleged violation of its terms, shall be
resolved by final and binding arbitration before a single neutral arbitrator in
San Jose, California, in accordance with the applicable dispute resolution
rules of the Judicial Arbitration and Mediation Service (“JAMS”). The
arbitration shall be commenced by filing a demand for arbitration with JAMS
within 60 (sixty) days after the filing party has given notice of such breach to
the other party.  The arbitrator shall have authority to award the prevailing
party attorneys’ fees and expert fees, if any.  Notwithstanding the foregoing,
it is acknowledged that it will be impossible to measure in money the damages
that would be suffered if the parties fail to comply with any of the obligations
imposed on them under Sections 13(a) and (b) hereof, and that in the event of
any such failure, an aggrieved person will be irreparably damaged and will not
have an adequate remedy at law.  Any such person shall, therefore, be entitled
to injunctive relief, including specific performance, to enforce such
obligations, and if any action shall be brought in equity to enforce any of the
provisions of Sections 13(a) and (b) of this Agreement, neither of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 

16.                               Choice of Law.  This Agreement shall in all
respects be governed and construed in accordance with the laws of the State of
California, including all matters of construction, validity and performance,
without regard to conflicts of law principles.

 

17.                               Notices.  All notices, demands or other
communications regarding this Agreement shall be in writing and shall be
sufficiently given if either personally delivered or sent by facsimile or
overnight courier, addressed as follows:

 

(a)                                 If to the Company:

 

Accuray Incorporated

Attn:  General Counsel

1310 Chesapeake Terrace

Sunnyvale, CA  94089

Phone:  408-716-4600

Fax:  408-716-4747

 

(b)                                 If to the Executive:

 

Chris Raanes

50 Bear Gulch Drive

Portola Valley, CA 94028

 

--------------------------------------------------------------------------------


 

18.          Severability.  Except as otherwise specified below, should any
portion of this Agreement be found void or unenforceable for any reason by a
court of competent jurisdiction, the parties intend that such provision be
limited or modified so as to make it enforceable, and if such provision cannot
be modified to be enforceable, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement, which shall otherwise remain in
full force and effect.  If any portion of this Agreement is so found to be void
or unenforceable for any reason in regard to any one or more persons, entities,
or subject matters, such portion shall remain in full force and effect with
respect to all other persons, entities, and subject matters.  This paragraph
shall not operate, however, to sever the Executive’s obligation to provide the
binding release to all entities intended to be released hereunder.

 

19.          Understanding and Authority.  The parties understand and agree that
all terms of this Agreement are contractual and are not a mere recital, and
represent and warrant that they are competent to covenant and agree as herein
provided.

 

20.          Integration Clause.  This Agreement, the Employment Agreement, and
the Employee Invention Assignment and Confidentiality Agreement contain the
entire agreement of the parties with regard to the matters referenced herein and
supersede any prior agreements as to such matters. This Agreement may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by the Executive and the Chief Executive Officer of the Company.   The
Indemnification Agreement between the Company and the Executive shall not be
affected by the existence of this Agreement, including this Section 20 hereof,
and shall remain in full force and effect.

 

21.          Execution in Counterparts.  This Agreement may be executed in
counterparts with the same force and effectiveness as though executed in a
single document.

 

22.                               Section 409A of the Code.

 

(a)           The payments and benefits under this Agreement are intended to be
exempt from the application of Section 409A of the Code.  To the extent
applicable, this Agreement shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury Regulations and other interpretive
guidance issued thereunder.  Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any such compensation or benefits
payable under this Agreement may be subject to Section 409A of the Code and
related Department of Treasury guidance, the Company may, with the Executive’s
prior written consent, adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to (i) exempt the compensation and benefits payable
under this Agreement from Section 409A of the Code and/or preserve the intended
tax treatment of such compensation and benefits, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.

 

(b)           Notwithstanding anything to the contrary in this Agreement, no
payment or benefits, including without limitation the amount payable under
Section 3 hereof, shall be paid to the Executive during the six (6) month period
following the Executive’s Separation from Service if the Company determines that
paying such amount at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amount is delayed as a result of the previous sentence, then
on the first business day following the end of such six (6) month period (or
such earlier date upon which such amount can be paid under Section 409A of the
Code without resulting in a prohibited distribution, including as a result of
the Executive’s death), the Company shall pay the Executive a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Executive during such period.

 

--------------------------------------------------------------------------------


 

(c)           To the extent permitted under Section 409A of the Code, any
separate payment or benefit under this Agreement or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Section 409A and the six
(6) month delay requirement under 409A(a)(2)(B)(i) of the Code to the extent
provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A of the Code.

 

(d)           To the extent that any reimbursements or corresponding in-kind
benefits provided to the Executive under this Agreement, including, without
limitation under Section 2 or Section 11 hereof, are deemed to constitute
compensation to the Executive, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred.  The amount of any such payments or
expense reimbursements in one year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other taxable year, and
the Executive’s right to such payments or reimbursement of any such expenses
shall not be subject to liquidation or exchange for any other benefit.

 

--------------------------------------------------------------------------------


 

The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

CHRIS A. RAANES

ACCURAY INCORPORATED

 

 

 

 

/s/ Chris Raanes

 

/s/ Darren Milliken

Chris Raanes

Darren J. Milliken

 

Senior Vice President, General Counsel

 

 

 

 

Date: November 21, 2012

Date: November 26, 2012

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Equity Awards — Closing Statement

 

 

Closing Statement

 

 

Summary of all vested Options & RSUs

 

Accuray Incorporated
ID: 20-8370041
1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

Termination Date:

16-November-2012

Statement Effective Date:

16-November-2012

 

Chris Raanes

 

 

50 Bear Gulch Drive

 

 

Portola Valley, CA United States 94028

 

Exercisable Options

 

 

 

Grant

 

Plan/

 

 

 

Shares

 

Shares

 

Shares

 

Vesting

 

Total

 

Last Date

 

Number

 

Date

 

Type

 

Price ($)

 

Granted

 

Exercised

 

Exercisable

 

Stop Date

 

Price ($)

 

To Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00000600

 

27-Aug-03

 

1998/ISO

 

0.75000

 

120,000.00

 

120,000.00

 

0.00

 

16-Nov-12

 

0.00

 

 

 

00000706

 

10-Aug-04

 

1998/ISO

 

2.50000

 

68,750.00

 

0.00

 

68,750.00

 

16-Nov-12

 

171,875.00

 

16-Feb-13

 

00004033

 

30-Sep-11

 

2007/NQ

 

4.01000

 

150,000.00

 

0.00

 

40,625.00

 

16-Nov-12

 

162,906.25

 

16-Feb-13

 

00002179

 

29-Aug-08

 

2007/NQ

 

8.25000

 

85,000.00

 

0.00

 

85,000.00

 

16-Nov-12

 

701,250.00

 

16-Feb-13

 

00002623

 

31-Aug-09

 

2007/NQ

 

6.41000

 

90,000.00

 

0.00

 

69,375.00

 

16-Nov-12

 

444,693.75

 

16-Feb-13

 

00003039

 

31-Aug-10

 

2007/NQ

 

6.58000

 

40,000.00

 

0.00

 

20,833.00

 

16-Nov-12

 

137,081.14

 

16-Feb-13

 

00000707

 

10-Aug-04

 

1998/NQ

 

2.50000

 

51,250.00

 

34,000.00

 

17,250.00

 

16-Nov-12

 

43,125.00

 

16-Feb-13

 

00001561

 

31-Aug-07

 

2007/NQ

 

13.83000

 

60,000.00

 

0.00

 

60,000.00

 

16-Nov-12

 

829,800.00

 

16-Feb-13

 

00000496

 

02-Dec-02

 

1998/ISO

 

0.75000

 

360,000.00

 

360,000.00

 

0.00

 

16-Nov-12

 

0.00

 

 

 

00000792

 

07-Nov-05

 

1998/ISO

 

4.38000

 

22,448.00

 

0.00

 

22,448.00

 

16-Nov-12

 

98,322.24

 

16-Feb-13

 

00000793

 

07-Nov-05

 

1998/NQ

 

4.38000

 

37,552.00

 

0.00

 

37,552.00

 

16-Nov-12

 

164,477.76

 

16-Feb-13

 

00000998

 

23-Aug-06

 

1998/ISO

 

9.50000

 

17,018.00

 

0.00

 

17,018.00

 

16-Nov-12

 

161,671.00

 

16-Feb-13

 

C0000998

 

23-Aug-06

 

1998/NQ

 

9.50000

 

82,982.00

 

0.00

 

82,982.00

 

16-Nov-12

 

788,329.00

 

16-Feb-13

 

 

 

 

 

TOTALS

 

 

 

1,185,000.00

 

514,000.00

 

521,833.00

 

 

 

3,703,531.14

 

 

 

 

Releasable Restricted Stock Awards

 

 

 

Grant

 

Plan/

 

 

 

Shares

 

Shares

 

Shares

 

Shares

 

Number

 

Date

 

Type

 

Price ($)

 

Granted

 

Released

 

Releasable

 

Cancelled

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00001566

 

31-Aug-07

 

2007/RSU

 

0.00000

 

10,000.00

 

10,000.00

 

0.00

 

0.00

 

P0004104

 

30-Sep-11

 

2007/PSU

 

0.00000

 

56,250.00

 

0.00

 

0.00

 

56,250.00

 

00004060

 

30-Sep-11

 

2007/RSU

 

0.00000

 

37,500.00

 

9,375.00

 

0.00

 

28,125.00

 

00003040

 

31-Aug-10

 

2007/RSU

 

0.00000

 

13,300.00

 

6,650.00

 

0.00

 

6,650.00

 

P0004132

 

30-Sep-11

 

2007/PSU

 

0.00000

 

25,900.00

 

0.00

 

0.00

 

25,900.00

 

 

 

 

 

TOTALS

 

 

 

142,950.00

 

26,025.00

 

0.00

 

116,925.00

 

 

--------------------------------------------------------------------------------